Citation Nr: 1019164	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
right ankle disorder, and if so, whether service connection 
is warranted for this disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include as due to military sexual 
trauma.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.

The issue of entitlement to service connection for a right 
ankle disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1978 RO rating decision denied the Veteran's 
claim of entitlement to service connection for a right ankle 
disorder; he did not perfect an appeal as to this decision.

2.  Evidence associated with the claims file after the last 
final denial in September 1978 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for a right ankle disorder.

3.  The competent and probative evidence is, at the very 
least, in equipoise as to the issue of whether there is 
credible evidence of record indicating that the Veteran's 
alleged stressor, repeated military sexual trauma, occurred.  

4.  The Veteran has a diagnosis of PTSD due to repeated 
military sexual trauma that conforms to DSM-IV criteria.  


CONCLUSIONS OF LAW

1.  The September 1978 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  


2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right ankle 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  PTSD was incurred during the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 
and General Due Process Considerations

As an initial matter, the Board notes that it is granting the 
full benefit sought on appeal as to the issue of entitlement 
to service connection for PTSD.  Thus, no purpose would be 
served by undertaking an analysis of whether there has been 
compliance with the notice and duty to assist requirements 
set out in the Veterans Claims Assistance Act (VCAA) of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009)).  Similarly, the Board need 
not discuss the VCAA as it pertains to whether to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a right ankle disorder as it is granting this 
portion of the appeal.  The Board acknowledges that the VA 
still has duty to notify and assist the Veteran with regard 
to the underlying claim for service connection.  However, 
since this part of the appeal is being remanded, no 
discussion is necessary in the instant decision.  

As with the VCAA, any discussion as to whether there was 
compliance with the Board's May 2007 remand directives has 
been rendered moot by the instant decision.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In this regard, any failure 
to substantially comply with the Board's directives would be 
nonprejudicial (or harmless) error because the Board is 
granting service connection for PTSD.  As for the Veteran's 
right ankle claim, the agency of original jurisdiction (AOJ) 
will have an opportunity to correct any compliance error 
prior to adjudication of the underlying claim as a part of 
the remand below.  There is no prejudice to the Veteran in 
reopening this claim.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Following re-certification of this appeal to the Board in 
February 2010, the Veteran submitted additional evidence and 
argument in support of his claim without a waiver of AOJ 
review.  While much of this evidence and argument is 
duplicative of information already associated with the claims 
file, some of the evidence was not previously of record, 
i.e., Michigan state court documents and VA podiatry 
treatment records.  Generally, a remand for AOJ consideration 
would be warranted since this evidence is pertinent to the 
claims on appeal.  See 38 C.F.R. § 20.1304(c) (2009).  
However, since the Board is granting the Veteran's claim of 
entitlement to service connection for PTSD, and in light of 
the fact that the AOJ will have an opportunity to review the 
newly submitted evidence upon remand of the underlying claim 
of service connection for a right ankle disorder, there is no 
prejudice to the Veteran and the Board may review this 
evidence in the first instance and proceed with its 
determination.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

I.  New and Material Evidence - Right Ankle Disorder

Historically, the Veteran was denied service connection for a 
right ankle disorder by an RO rating decision dated in 
September 1978 on the basis that there was no evidence of a 
current disability.  In its decision, the RO acknowledged 
that service treatment records document a right ankle sprain 
and fracture, but an August 1978 VA examination failed to 
reveal any current abnormality of the right ankle.  As such, 
service connection was not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran did not 
appeal the September 1978 RO rating decision; thus, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

Thereafter, in February 2003, the Veteran submitted a claim 
indicating a desire for service connection for his previously 
denied right ankle disorder.  The RO denied the Veteran's 
request to reopen his previously disallowed claim and the 
Veteran timely appealed this decision.  The issue of whether 
to reopen the Veteran's claim of entitlement to service 
connection for a right ankle disorder is now before the Board 
for appellate review.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  

Generally, an unappealed rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, a veteran 
may request that VA reopen his claim upon the receipt of new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  Evidence 
that is "new and material" is defined as evidence not 
previously submitted which relates to an unestablished fact 
necessary to substantiate the claim and presents the 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Since the RO's prior final denial in September 1978, 
additional evidence has been associated with the claims file 
which the Board finds to be both "new" and "material."  
Specifically, the Veteran submitted a private treatment 
report dated in September 2007 which reflects that he 
objectively demonstrates pain in his right ankle when it is 
actively rotated and palpated.  Furthermore, the September 
2007 private clinician wrote that this pain is "directly 
related to [the Veteran's] military service."  Finally, 
recent VA podiatry records reveal that the Veteran is 
receiving treatment, in the form of a brace, for right ankle 
instability.  VA Podiatry Consult dated in July 2008.  

The foregoing evidence was not previously on file at the time 
of the Veteran's September 1978 denial; thus, it is new.  
Furthermore, it is relevant to the previously disallowed 
claim because it contains medical evidence which suggests 
that the Veteran has a current right ankle disorder 
manifested by pain and instability.  It also addresses the 
issue of whether there is a possible nexus between an in-
service right ankle injury and a current right ankle 
disorder.  When viewed in conjunction with evidence already 
of record, this newly submitted evidence relates to the 
reasons for the previous denial and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a right ankle disorder.  Thus, the Board finds 
that he has submitted new and material evidence and his claim 
of entitlement to service connection for a right ankle 
disorder is considered reopened.  38 C.F.R. § 3.156.

II.  Service Connection - PTSD 

The Veteran contends that he is entitled to service 
connection for PTSD as a result of events which occurred 
during his active duty service.  Although the Board 
acknowledges that he has described a number of stressful 
military experiences, the evidence, as discussed below, 
supports a claim for PTSD based on repeated military sexual 
trauma.  Thus, the Board will limit its focus to this 
particular stressor.  See, e.g., Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the disease; (2) a link, 
established by medical evidence, between a veteran's current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009); see Cohen v. Brown, 
10 Vet. App. 128 (1997).  If, as in this case, the claimant's 
stressor is not related to combat, then his lay testimony 
alone is not sufficient to establish the occurrence of that 
stressor, and it must be corroborated by credible supporting 
evidence.  Cohen, 10 Vet. App. at 142.  The requisite 
additional evidence need not be found in a veteran's service 
records, but may be obtained from alternative sources of 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).

Throughout this appeal, the Veteran has submitted 
descriptions of the events that transpired during his 
military service in which he was first sexually assaulted 
while serving at Fort Hood in Texas and then while stationed 
overseas in Germany.  According to these statements, along 
with information provided in the medical evidence of record, 
the Veteran was socializing with a sergeant at the sergeant's 
private apartment, i.e., consuming alcohol and watching 
pornography, when he passed out due to the alcohol.  When he 
awoke, the Veteran was no longer dressed and the sergeant was 
sexually assaulting him.  The Veteran has provided a 
significant amount of detail about this assault and 
subsequent assaults that is quite graphic.  It is relevant to 
note the degree of specificity with which the Veteran 
describes these events because, as discussed below, it tends 
to enhance the credibility of his statements.  The Board 
notes, however, that such details are not essential to its 
determination; thus, they will not be repeated herein.

Following the initial assault, the sergeant informed the 
Veteran that he should make himself "available" in the 
future as necessary or risk facing retaliation.  Shortly 
thereafter, while on personal leave, the Veteran discovered 
unauthorized materials had been placed in the trunk of his 
personal vehicle; he interpreted this as a threat.  In late 
1976 the Veteran was sent on temporary duty to Germany where, 
according to his statements, a sergeant approached him, 
indicated that he was acquaintances with the sergeant at Fort 
Hood, and informed the Veteran that he would be required to 
perform oral sex on him or face retaliation.  The Veteran 
asserts that he eventually refused this sergeant's advances, 
and that shortly thereafter he was demoted following an 
Article 15 for misappropriation of Army property which was 
found in his locker.  

The Veteran has stated throughout this appeal that he did not 
notify anyone, including medical personnel, of these assaults 
during service.  Rather, he contends that he self-medicated 
with alcohol and marijuana during service; he also engaged in 
promiscuous behavior with women he did not know.  Post-
service, he continued to abuse substances and he contends 
that this behavior led to numerous altercations involving his 
wife and children; the Veteran was eventually imprisoned in 
1991 for criminal sexual conduct involving his minor 
daughter.  The Veteran sought treatment at the VA immediately 
following his release from prison in 1999 and was diagnosed 
with PTSD due to reported military sexual trauma.  E.g., 
Psychiatry Note dated in August 1999 (experiences flashbacks 
and nightmares about being raped in the military);Mid-
Michigan Medical Center Hospital Records dated in September 
2004 (was raped by a sergeant for nearly two years and then 
passed off to another sergeant); Psychological Assessment by 
E.M.T. dated in September 2007 (PTSD due to sexual assault in 
the military).  

The medical evidence in the present case clearly demonstrates 
that the Veteran has been diagnosed with PTSD due to repeated 
military sexual trauma as reported by the Veteran.  See id.; 
see also VA Examination Report dated in September 2009.  
Thus, the relevant issue is whether there is sufficient 
corrobating evidence of military sexual trauma.  See Cohen, 
10 Vet. App. at 142; 38 C.F.R. § 3.304(f).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for PTSD 
claims based on personal assault contained in the VA 
Adjudication Procedure Manual M21-1.  In personal assault 
cases, more particularized requirements are established 
regarding the development of "alternative sources" of 
information, as service records may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities.  VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, Subpart ii, Ch. 
1,  1.D.17 (2009).

The M21-1 identifies alternative sources for developing 
evidence of personal assault, such as private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part IV, 
Subpart ii, Ch. 1,  1.D.17.g.  Additionally, the VA should 
consider whether there is evidence of behavior changes that 
occurred at the time of the incident which might establish 
that an in-service stressor incident happened.  Patton, 12 
Vet. App. at 280; 38 C.F.R. § 3.304(f)(4).  Such evidence may 
be submitted to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(4).  

Consistent with the Veteran's statements that he did not 
report these incidents, there is no mention of any sexual 
assault or trauma in his service treatment records.  There is 
however, evidence that he presented for treatment of a rash 
around his genitals (self-described as crabs) in June 1976.  
While not dispositive, such evidence does tend to support his 
lay statements that he was engaging in promiscuous behavior 
as a coping mechanism for the repeated assaults.  Similarly, 
service personnel records reflect that the Veteran received 
an Article 15 for wrongful appropriation of two cold weather 
parkas and one pair of cold weather boots while stationed at 
7th Army Training Center in Hohenfels, Germany.  He was 
demoted from corporal to private first class as a result of 
this nonjudicial punishment.  Again, such evidence does not 
confirm the assault, but it is consistent with the Veteran's 
statements regarding what transpired during service.  

In June 2001, the Veteran provided a number of examples of 
how his behavior changed following the events of service.  
Specifically, he reported that he does not maintain close 
relationships with anyone, but especially men, and that he 
tries to avoid situations in which he is alone with another 
man.  Contemporaneous treatment records also contain 
references to a variety of behaviors including social 
isolation, difficulty with sexual performance (with his 
wife), and discomfort with being examined by physicians.  The 
Veteran has reported symptoms including flashbacks, intrusive 
thoughts, and nightmares in which he relives the assaults 
since beginning treatment in 1999.  At least one clinician 
noted that the Veteran's entire demeanor changed when 
speaking about his military sexual trauma, i.e., that he 
looked more withdrawn and began crying.  Treatment Report 
from D.C.D., D.O. dated in September 2007.  

The Board acknowledges that the evidence corroborating the 
Veteran's account of military sexual trauma is scant and non-
dispositive.  However, as discussed below, it concludes that 
a September 2007 private psychological assessment and 
September 2009 VA examination report, at the very least, 
place the evidence in equipoise as to whether there is 
sufficient evidence of record to corroborate the Veteran's 
military sexual trauma.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In this 
regard, both reports contain competent medical opinions that 
the Veteran demonstrates behavioral and social changes 
sufficient to corroborate his lay accounts of repeated 
military sexual trauma.  

Initially, the Board acknowledges that the September 2007 
private psychologist does not explicitly discuss whether the 
behavioral changes noted above corroborate the Veteran's 
reported military sexual trauma.  However, having conducted a 
clinical interview of the Veteran and having reviewed 
relevant evidence also contained in the claims file, 
including stressor statements and mental health treatment 
records, the private psychologist concluded that there is 
sufficient evidence of behavioral and social changes such 
that the Veteran meets the DSM-IV criteria for PTSD, 
including criterion A (exposure to a traumatic event).  Such 
finding, the Board concludes, can reasonably be interpreted 
as an assessment of the likelihood of the occurrence of the 
military sexual trauma.  

The September 2009 VA examiner also found that the Veteran 
meets the DSM-IV criteria for PTSD as due to military sexual 
trauma.  Such opinion was based on the following behaviors 
which the examiner noted to be consistent with a severe level 
of PTSD pathology:  history of turbulent interpersonal 
relationships which include physical and verbal abuse; 
chronic alcohol abuse as a means of coping with aspects of 
experienced military sexual trauma; difficulty forming and 
maintaining interpersonal relationships; residual feelings of 
decreased self-worth and guilt subsequent to sexual abuse; 
and significantly diminished interest in previously enjoyed 
activities.  In addition to the above-noted symptoms, the 
September 2009 VA examiner wrote that the Veteran's military 
sexual trauma "appears to be deeply rooted within his 
personality and as such, elicits overt and intense emotional 
responses, and further complication when confronted with 
situational life stressors."  Finally, it was noted in the 
examination report that objective psychological testing, 
i.e., the Posttraumatic Stress Disorder-Military Checklist 
(PCL-M), supported a picture of severe PTSD.  

Significant probative value should be afforded to the 
opinions contained in the September 2007 private 
psychological assessment and the September 2009 VA 
examination.  In this regard, both opinions are based on a 
contemporaneous clinical examination of the Veteran as well 
as a review of relevant medical and lay evidence.  Finally, 
as discussed above, the opinions provided clearly reflect the 
application of medical principles in the field of mental 
health to the specific facts fact found in the record.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see 
also Hayes, 5 Vet. App. at 69-70.  

In light of the above, the Board concludes that there is, at 
the very least, genuine equipoise regarding whether the 
Veteran's military sexual trauma occurred.  Therefore, 
granting the Veteran the benefit of the doubt in accordance 
with 38 U.S.C.A. § 5107(b) (West 2002), the Board finds that 
it is at least as likely as not that the record contains 
sufficient evidence which verifies that the Veteran's 
repeated military sexual trauma occurred.  As previously 
discussed, the record contains ample competent medical 
evidence that the Veteran has PTSD as a result of this 
stressor.  Accordingly, entitlement to service connection for 
PTSD is warranted.  38 C.F.R. § 3.304(f).  


ORDER

The Veteran's previously denied claim of entitlement to 
service connection for a right ankle disorder is considered 
reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for PTSD as due to military 
sexual trauma is granted.


REMAND

As discussed above, the Veteran has submitted medical 
evidence indicating that he experiences right ankle pain and 
instability.  Moreover, a private clinician has submitted an 
opinion dated in September 2007 that this right ankle pain is 
"directly related to [the Veteran's] military service."  
The September 2007 opinion is too equivocal and lacking in 
specificity to support an affirmative decision on the merits.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
However, it is sufficient to "indicate" that a current 
disability "may be associated" with the Veteran's military 
service, including a right ankle sprain and/or healed 
fracture of the lateral malleolus.  As such, VA has a duty to 
obtain additional medical evidence in the form of an 
examination and opinion which adequately addresses the 
etiology of the Veteran's current right ankle disorder(s).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4) (2009).  

In addition to obtaining a medical opinion addressing the 
likelihood of a causal relationship between any current right 
ankle disorder and in-service injur(ies), the AOJ should also 
contact the Veteran and ask him if there is additional 
medical evidence which should be obtained before making a 
determination on his appeal.  Specifically, he should 
indicate whether he has sought additional treatment for his 
right ankle pain and instability at the VA Medical Center 
(MC) in Saginaw, Michigan since October 2009.  If the Veteran 
notifies the AOJ of any outstanding relevant records, 
reasonable efforts should be made to obtain such records.  
See 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the names 
and addresses of all medical care 
providers/facilities that have treated his 
right ankle disorder as well as dates of 
such treatment.  Such request should 
specifically ask for information regarding 
whether he has sought treatment for his 
right ankle pain and instability at the 
VAMC in Saginaw, Michigan since October 
2009.

2.  If the Veteran notifies the AOJ of any 
outstanding relevant records (VA or non-
VA), reasonable efforts should be made to 
obtain such records.  Any attempts to 
retrieve outstanding evidence should be 
documented in the claims file.  
Furthermore, if such attempts are 
unsuccessful, the AOJ should notify the 
Veteran that it was unable to obtain such 
evidence, describe the steps taken by the 
AOJ to obtain the evidence, and notify the 
Veteran that it is ultimately his 
responsibility to furnish the evidence in 
support of his claim.  

3.  After any outstanding evidence has 
been associated with the claims file, 
schedule the Veteran for a VA examination 
for the specific purpose of evaluating the 
nature and etiology of any current right 
ankle disorder(s).  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims file was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
identify any current right ankle 
disorder(s), providing a diagnosis for all 
disorder(s) identified.  The examiner 
should then indicate whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that any identified 
right ankle disorder is etiologically 
related to the Veteran's military service, 
to include an acute right ankle sprain in 
April 1975 and fracture of the right 
lateral malleolus in June 1977.  

4.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


